Exhibit 10.106

BUSINESS TRANSITION AGREEMENT

by and among

HEALTH NET, INC.,

HEALTH NET OF THE NORTHEAST, INC.,

HEALTH NET LIFE INSURANCE COMPANY,

UNITEDHEALTHCARE INSURANCE COMPANY,

OXFORD HEALTH PLANS, LLC,

OXFORD HEALTH INSURANCE, INC.

and

UNITEDHEALTH GROUP INCORPORATED,

SOLELY WITH RESPECT TO SECTION 4.8(b) AS GUARANTOR

December 11, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

   2

ARTICLE II. TRANSITION OF MEMBERSHIP

   5

Section 2.1. Transition of Members

   5

Section 2.2. Transition Efforts

   6

Section 2.3. Compensation

   7

Section 2.4. Reporting

   7

Section 2.5. Excluded Business

   8

ARTICLE III. COMMUNICATIONS

   8

Section 3.1. Communication Plan

   8

Section 3.2. Notice of Transition

   9

Section 3.3. Mailings

   9

ARTICLE IV. ADDITIONAL COVENANTS

   10

Section 4.1. Rates

   10

Section 4.2. Cessation of Renewals

   10

Section 4.3. Termination of Operations

   11

Section 4.4. Brokers/Consultants

   11

Section 4.5. Regulatory Matters

   11

Section 4.6. Additional Undertakings by Seller and HN Life with Respect to the
Business

   12

Section 4.7. Sales or Use Taxes

   12

Section 4.8. Guarantees

   13

ARTICLE V. CONFIDENTIALITY AND PRIVACY

   13

Section 5.1. Use of Confidential Information

   13

Section 5.2. Disclosure

   13

Section 5.3. Privacy Requirements

   14

ARTICLE VI. COOPERATION

   14

ARTICLE VII. INDEMNIFICATION

   15

ARTICLE VIII. MISCELLANEOUS

   15

Section 8.1. Amendment and Modification

   15

Section 8.2. Waiver of Compliance; Consents

   15

Section 8.3. Notices

   15

Section 8.4. Assignment

   16

Section 8.5. Change in Status

   17

Section 8.6. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

   17

Section 8.7. Counterparts

   17

Section 8.8. Interpretation

   17

Section 8.9. Specific Performance

   18

 

i



--------------------------------------------------------------------------------

Section 8.10. Entire Agreement; Further Assurance

   18

Section 8.11. No Third Party Beneficiaries

   18

Section 8.12. Severability

   18

Section 8.13. Construction

   18

Section 8.14. Duration

   18

Section 8.15. Survival

   19

EXHIBITS

 

A

   Communication Plan

B

   Forms of Termination Notice, Member Materials and Broker/Consultant Materials

SCHEDULES

 

2.1(a)

   Transition Schedule

2.2(d)

   Specified Vendors and Providers

2.4(a)(i)

   Form of Additional Enrollment Report Information

2.4(a)(ii)

   Form of Accumulator Report Information

4.6(a)

   Form of Underwriting Report

 

ii



--------------------------------------------------------------------------------

BUSINESS TRANSITION AGREEMENT

THIS BUSINESS TRANSITION AGREEMENT (this “Agreement”) is made and entered into
on December 11, 2009 (the “Effective Date”), by and among Health Net, Inc., a
Delaware corporation (“Parent”), Health Net of the Northeast, Inc., a Delaware
corporation (“Seller”), Health Net Life Insurance Company, a California
corporation (“HN Life”), Oxford Health Plans, LLC, a Delaware limited liability
company (“Buyer”), UnitedHealthcare Insurance Company, a Connecticut stock
insurance company (“UHIC”), Oxford Health Insurance, Inc., a New York
corporation (“Oxford” and together with UHIC, “United”) and, solely with respect
to Section 4.8(b), UnitedHealth Group Incorporated, a Minnesota corporation
(“UHG”) (each a “Party” and collectively the “Parties”).

RECITALS

WHEREAS, Parent, Seller, Buyer and UHG have entered into that certain Stock
Purchase Agreement (the “Stock Purchase Agreement”), dated as of July 20, 2009,
which provides for, among other things, the sale of all of the issued and
outstanding shares of Health Net of Connecticut, Inc., a Connecticut
corporation, FOHP, Inc., a New Jersey corporation, Health Net of New Jersey,
Inc., a New Jersey corporation, Health Net of New York, Inc., a New York
corporation, Health Net Insurance of New York, Inc., a New York corporation, and
Health Net Services (Bermuda) Ltd., a Bermuda company, and for a membership
renewal rights transaction with respect to the Connecticut and New Jersey
business of HN Life;

WHEREAS, United is an Affiliate of the following entities, Oxford Health
Insurance, Inc., Oxford Health Plans (NY), Inc., Oxford Health Plans (CT), Inc.,
Oxford Health Plans (NJ), Inc., UnitedHealthcare Insurance Company,
UnitedHealthcare Insurance Company of New York, and UnitedHealthcare Service,
LLC (each a “Legacy United Entity” and collectively the “Legacy United
Entities”), which are licensed to offer, collectively, health insurance products
in the Applicable States;

WHEREAS, HN Life is a licensed life and health insurance company offering health
insurance and health benefit products in the Applicable States;

WHEREAS, in connection with the Stock Purchase Agreement, the Parties desire to
transition the Membership, which shall not include Medicare or Medicaid members,
of HN Life to the Legacy United Entities and to enroll the Membership in Legacy
United Entities’ Plans; and

WHEREAS, in connection with such transition, Seller and HN Life desire to permit
United and the Legacy United Entities access to certain information regarding
the Membership and HN Life Employer Groups and to do such other things as are
set forth in this Agreement in order to facilitate the efforts of the Legacy
United Entities to enroll the Membership as Transferred Members in Legacy United
Entities’ Plans, all upon the terms and subject to the conditions set forth in
this Agreement.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual benefits to be received by the
Parties and the mutual covenants and agreements contained herein, and for other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I.

DEFINITIONS

Capitalized terms used in this Agreement but not defined herein, unless
otherwise indicated, have the respective meanings assigned to them in the Stock
Purchase Agreement.

As used in this Agreement, the following terms shall have the meanings set forth
herein:

“Accumulator Report” shall have the meaning ascribed to it in
Section 2.4(a)(ii).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, a Person shall be
deemed to control another Person if it owns or controls more than fifty percent
(50%) of the voting equity of the other Person (or comparable ownership if the
Person is not a corporation).

“Agreement” shall have the meaning ascribed to it in the first paragraph.

“Applicable States” shall mean the following states: Connecticut and New Jersey.

“ASO Contracts” means any administrative services only contract entered into by
a Person for the administration of health care benefits or services for which an
employer group remains financially responsible on a self-insured basis. For
purposes of this definition, a contract is not an ASO Contract because it is
experience rated, retrospectively rated, or a minimum premium or similar
arrangement so long as an insurance or HMO license is required under applicable
Law to issue the contract.

“Books and Records” shall mean claims files, underwriting files, contract form
files, rate files and filings, enrollment files, billing files, actuarial
support files, premium receivable files and enrollment census information
regarding the Membership under the HN Life Health Plan Contracts in the
Applicable States, whether stored electronically or otherwise, in form and
substance as are maintained by HN Life, either directly or indirectly through an
Affiliate or other entity providing administrative services for HN Life. For the
avoidance of doubt, Books and Records shall not include data regarding members
other than the Members.

“Broker/Consultant Materials” shall have the meaning ascribed to it in
Section 3.2.

“Brokers/Consultants” shall mean all Persons who are parties to broker,
producer, consultant, agency or other similar agreements pursuant to which such
Persons arrange for sales of HN Life Health Plan Contracts to Employer Groups in
the Applicable States. The definition of Brokers/Consultants does not include HN
Life or Persons who are employees of HN Life or its Affiliates.

 

2



--------------------------------------------------------------------------------

“Business” shall mean HN Life’s business in the Applicable States relating to
the Membership.

“Buyer” shall have the meaning ascribed to it in the first paragraph.

“Chosen Courts” shall have the meaning ascribed to it in Section 8.6.

“Commissions” means all commissions, expense allowances, benefit credits,
service fees, payments and other fees and compensation payable to
Brokers/Consultants with respect to the HN Life Health Plan Contracts.

“Communication Plan” shall have the meaning ascribed to it in Section 3.1.

“Effective Date” shall have the meaning ascribed to it in the first paragraph.

“Enrollment Report” shall have the meaning ascribed to it in Section 2.4(a).

“Excluded Business” shall mean any and all of HN Life’s membership, assets,
books and records, business, contracts or business process outsourcing
arrangements, other than HN Life Health Plan Contracts with HN Life Employer
Groups.

“Fully Insured Contract” shall mean a contract for the provision of services for
a broad spectrum of medical health benefits to an individual or group under
which the risk of loss is borne by the insurer (including contracts pursuant to
which the insured bears a portion of the risk through deductibles, co-payments
and other Member cost-sharing features).

“HN Life” shall have the meaning ascribed to it in the first paragraph.

“HN Life Employer Groups” shall mean any or all Employer Groups sitused in the
Applicable States which contract to provide health benefits on behalf of their
eligible employees, members or beneficiaries who are enrolled pursuant to HN
Life Health Plan Contracts, consistent with HN Life’s past practices, as of or
following the Effective Date.

“HN Life Health Plan Contracts” shall mean (a) the commercial group health care
benefit insurance contracts to which HN Life is a party and (i) which involve
the arrangement, delivery, provision or payment of health care benefits to
Members, (ii) which were entered into pursuant to a license maintained by HN
Life, and (iii) in which the risk of loss is borne by HN Life (including
contracts pursuant to which the insured bears a portion of the risk of loss
through deductibles, co-payments and other Member cost-sharing features); and
(b) commercial group health care benefit contracts between HN Life, as a third
party administrator, and an Employer Group in which the economic risk of medical
claims is borne by the health and welfare benefit plan or trust sponsored or
established by the Employer Group.

“Law” means any applicable federal, state or local statute, law (including
common law), ordinance, regulation, rule, ruling, order, writ, injunction,
decree, regulatory settlement or stipulation of or by any Governmental Entity,
including all applicable health care and insurance laws.

 

3



--------------------------------------------------------------------------------

“Legacy United Entities” shall have the meaning ascribed to it in the second
recital.

“Legacy United Entities’ Plans” shall mean the commercial group (large and
small) health benefit products offered, sold or maintained by a Legacy United
Entity and, if applicable, approved from time to time by the applicable
Governmental Entities for use in the Applicable States. Legacy United Entities’
Plans include both self-funded benefit plans administered by a Legacy United
Entity and medical benefit products sold by a Legacy United Entity and products
under which a Legacy United Entity bears insurance risk or insures with respect
to the cost of covered services.

“Legacy United Entity” shall have the meaning ascribed to it in the second
recital.

“Member Materials” shall have the meaning ascribed to it in Section 3.2.

“Members” shall mean covered individuals and dependents who are properly
enrolled pursuant to HN Life Health Plan Contracts as of or following the
Effective Date.

“Membership” shall mean the commercial group (large and small) membership
enrolled by HN Life pursuant to HN Life Health Plan Contracts issued to HN Life
Employer Groups sitused in the Applicable States. The Membership shall include
all Members under a HN Life Health Plan Contract that was sold by HN Life to a
HN Life Employer Group sitused in an Applicable State, whether or not each
individual Member under such HN Life Health Plan Contract is resident in an
Applicable State, based on HN Life’s ordinary course records.

“Nonpublic Personal Information” shall have the meaning ascribed to it in
Section 5.3(a).

“Oxford” shall have the meaning ascribed to it in the first paragraph.

“Parent” shall have the meaning ascribed to it in the first paragraph.

“Party” and “Parties” shall have the meanings ascribed to them in the first
paragraph.

“Person” shall mean any individual, corporation, partnership, limited
partnership, joint venture, limited liability company, trust or unincorporated
organization or Governmental Entity or any other entity.

“Renewal Contracts” shall have the meaning ascribed to it in Section 4.2.

“Representative” shall have the meaning ascribed to it in Section 5.1.

“Seller” shall have the meaning ascribed to it in the first paragraph.

“Stock Purchase Agreement” shall have the meaning ascribed to it in the first
recital.

“Termination Notice” shall have the meaning ascribed to it in Section 3.2.

 

4



--------------------------------------------------------------------------------

“Transferred Member” shall mean a Member who Renews in a Legacy United Entities’
Plan after the termination or expiration of such Member’s enrollment under a HN
Life Health Plan Contract during the period commencing on the Effective Date and
ending on the last day of the Transition Period.

“Transition Period” shall have the meaning ascribed to it in Section 2.1(a).

“Transition Report” shall have the meaning ascribed to it in Section 2.4(b).

“Transition Schedule” shall have the meaning ascribed to it in Section 2.1(a).

“UHG” shall have the meaning set forth in the first paragraph.

“UHIC” shall have the meaning ascribed to it in the first paragraph.

“United” shall have the meaning ascribed to it in the first paragraph.

ARTICLE II.

TRANSITION OF MEMBERSHIP

Section 2.1. Transition of Members. Subject to and upon the terms and conditions
of this Agreement, the Parties agree to the following:

(a) Announcement. As soon as practicable after the Effective Date, and subject
to applicable Laws (including any required regulatory notice or approval), HN
Life shall announce the plans of HN Life to exit the Business and terminate its
operations with respect to the Business, in the Applicable States, and shall
commence the process of assisting in the transition of HN Life Employer Groups
and Members to the Legacy United Entities; provided, however, that such
announcement and process shall be conducted in accordance with the Communication
Plan and Schedule 2.1(a) (the “Transition Schedule”). The Transition Schedule
created by the Parties shall take into account various factors related to the
timing and coordination of the announcement and transition process, including
coordination of the timing of HN Life’s exiting the Business in the Applicable
States with the exit of the Acquired Companies, and timing considerations
regarding HN Life Health Plan Contracts that have plans with features
administered by both HN Life and an Acquired Company. Seller and HN Life shall
use commercially reasonable efforts to facilitate the issuance by Legacy United
Entities of Legacy United Entities’ Plans in replacement of the in-force
policies and other products that constitute the Business until the termination
of each policy or other product that constitutes the Business (the “Transition
Period”).

(b) Enrollment. United shall commence the process of offering, selling and
enrolling HN Life Employer Groups and Members who request enrollment in a Legacy
United Entities’ Plan in the Applicable States in accordance with the
Communication Plan and Transition Schedule as soon as practicable after the
Effective Date. During the Transition Period, United and its Affiliates shall
not offer or sell Fully Insured Contracts to Members or HN Life Employer Groups
or enroll Members or HN Life Employer Groups in Fully Insured

 

5



--------------------------------------------------------------------------------

Contracts or ASO Contracts other than through a Legacy United Entity and Legacy
United Entities’ Plan. For the avoidance of doubt, the preceding sentence shall
not apply to United’s or United’s Affiliates’ offer or sale to Members or HN
Life Employer Groups of, or enrollment of Members or HN Life Employer Groups in,
vision, dental, pharmacy, behavioral health or any other products other than
contracts or plans for the provision of Fully Insured Contracts.

Section 2.2. Transition Efforts.

(a) From and after the Effective Date, Seller and HN Life shall exclusively
endorse the Legacy United Entities as the recommended replacement carrier or
administrative services provider (as applicable), subject to applicable Laws and
in accordance with the Communication Plan and the Transition Schedule, and shall
facilitate the transition of the HN Life Employer Groups and Members to the
Legacy United Entities. Seller and HN Life shall cooperate with United and the
HN Life Employer Groups in order to assist them in effectuating the transition
of HN Life Employer Groups and Members from HN Life to Legacy United Entities.
If a Legacy United Entity and HN Life Employer Group (and if required,
Broker/Consultant) agree that such HN Life Employer Group will enter into a
Legacy United Entities’ Plan prior to the scheduled expiration date of the HN
Life Health Plan Contract then in effect, then upon receipt of written notice
from United relating thereto, the Legacy United Entity shall provide to the HN
Life Employer Group a mutual cancellation agreement to cancel coverage under the
HN Life Health Plan Contract as of the effective date of coverage under the
Legacy United Entities’ Plan. HN Life shall execute such mutual cancellation
agreement promptly upon United’s request. United will use its commercially
reasonable efforts to rewrite any such cancelled HN Life Health Plan Contracts,
subject to Legacy United Entities’ Plans underwriting guidelines and other
requirements, as determined in such Legacy United Entity’s discretion and as
such underwriting guidelines and other requirements are applied by such Legacy
United Entity in a manner consistent with such Legacy United Entity’s
application of underwriting guidelines and requirements to business other than
the Business.

(b) After the Effective Date, at the first opportunity to enroll eligible HN
Life Employer Groups (if not already enrolled with a Legacy United Entity Plan
in accordance with Section 2.2(a)) and Members (e.g., upon applicable policy
anniversary or other renewal date of HN Life Health Plan Contracts after the
Effective Date), United shall offer each eligible HN Life Employer Group and
Member one or more of Legacy United Entities’ Plans; provided, however, that
United in its discretion may elect not to offer enrollment to HN Life Employer
Groups or Members if such HN Life Employer Groups or Members do not satisfy the
underwriting guidelines and rating methodology of United in the applicable
market, as such underwriting guidelines and rating methodology are applied by
United in a manner consistent with United’s application of underwriting
guidelines and rating methodology to business other than the Business.
Furthermore, United in its discretion may elect not to enroll in a Legacy United
Entity Plan any HN Life Employer Group or Member (i) who fails to satisfy any
eligibility requirements of the applicable Legacy United Entity Plan, as such
eligibility requirements are applied by United in a manner consistent with
United’s application of eligibility requirements to business other than the
Business; (ii) for whom premiums or fees are not current in any HN Life Health
Plan Contracts; or (iii) who has terminated, has been terminated by HN Life, or
submitted a notice of termination of, or intent to terminate, such membership
pursuant to such HN Life Health Plan Contracts. In addition to the activities
set forth in Sections 3.2 and 3.3, HN Life shall use commercially reasonable
efforts to (x) cause qualified employees to attend and participate in meetings
lead by United, in the manner and to the extent such attendance and

 

6



--------------------------------------------------------------------------------

participation is requested by United with reasonable advance notice, with HN
Life Employer Groups that are large groups or Brokers/Consultants, and
(y) cooperate with United’s efforts to transition HN Life Employer Groups and
Members to Legacy United Entities’ Plans and to gain the commitment of
Brokers/Consultants to do business with the Legacy United Entities in the
Applicable States.

(c) In accordance with the Transition Schedule, the Parties shall use
commercially reasonable efforts to transfer each HN Life Employer Group’s health
care benefits provided by HN Life and the Acquired Companies as a whole (e.g.,
with respect to a HN Life Employer Group that has health care benefit insurance
products administered by HN Life and health care benefit insurance products
administered by one of the Acquired Companies, the Parties shall use
commercially reasonable efforts to attempt to transition all such products to
products (or comparable products) that are offered by one or more Legacy United
Entities), to the extent that comparable products are offered by Legacy United
Entities and subject to the choice of the HN Life Employer Group and the
applicable Legacy United Entity’s underwriting guidelines, rating methodologies,
eligibility requirements and other requirements, as such guidelines,
methodologies and requirements are applied by United in a manner consistent with
United’s application thereof to business other than the Business.

(d) In connection with the transition of Membership pursuant to Section 2.1, and
upon the terms and subject to the conditions set forth in this Agreement, Seller
and HN Life shall use commercially reasonable efforts to (i) cause qualified
employees of HN Life or its Affiliates, to the extent such employees have not
been hired by Buyer in accordance with the terms of the Stock Purchase
Agreement, to attend and participate in meetings lead by United, in the manner
and to the extent such attendance and participation is requested by United with
reasonable advance notice, with hospitals and hospital systems, other major
health care providers and other significant vendors with contractual
relationships with HN Life, in the Applicable States, as listed in
Schedule 2.2(d) and (ii) cooperate with United’s efforts to gain the commitment
of such persons to do business with the Legacy United Entities in the Applicable
States.

Section 2.3. Compensation. No cash consideration will be paid to Parent and its
Affiliates, on the one hand, or United and its Affiliates, on the other hand,
for the facilitation of the transition of the Business and Membership from HN
Life to Legacy United Entities. The sole consideration for such transition of
the Business and Membership shall be the performance of the respective Parties’
obligations hereunder.

Section 2.4. Reporting.

(a) Enrollment Reports. HN Life shall prepare and deliver to United (i) on the
Effective Date and on or before the tenth Business Day of each calendar quarter
after the Effective Date until the end of the Transition Period enrollment
reports (each, an “Enrollment Report”) which list, as of the last day of the
calendar month preceding each such Enrollment Report, the name, address,
telephone number and renewal date of each HN Life Employer Group, the name,
address and telephone number of each HN Life Employer Group plan administrator
and Broker/Consultant, the names of Members, including any HN Life Employer
Groups or Members added to the Membership as a result of retroactive
adjustments, any off-

 

7



--------------------------------------------------------------------------------

cycle termination since the previous month’s report, and such other information
as specified in Schedule 2.4(a)(i) and (ii) on the Effective Date and on a
weekly basis thereafter (with the exact day of delivery to be agreed upon by the
Parties), reports (each, an “Accumulator Report”) which list, as of the end of
the week preceding each such Accumulator Report, accumulator data, as prepared
in accordance with HN Life’s past practices, for each HN Life Employer Group and
Member, including such other information as specified in Schedule 2.4(a)(ii).
Each Accumulator Report shall be provided in a consistent electronic format. Any
updates to a previously delivered Enrollment Report resulting from retroactive
adjustments to Membership shall be reflected on the next applicable Enrollment
Report following the availability of such data. For the avoidance of doubt, HN
Life’s obligation to deliver Enrollment Reports to United shall be in addition
to Seller’s obligation to deliver the Initial Membership Statement, the
Effective Date Membership Statement and updates thereto pursuant to the terms of
the Stock Purchase Agreement.

(b) United’s Transition Reports. Within ten (10) Business Days following each
calendar month that ends during the Transition Period, United shall (i) prepare
a report setting forth the number of Members who became Transferred Members
during the preceding quarter (each a “Transition Report”) and (ii) deliver such
Transition Report to Seller. For the avoidance of doubt, United’s obligation to
deliver Transition Reports to Seller shall be in addition to its obligation to
deliver Membership Renewal Statements pursuant to the terms of the Stock
Purchase Agreement.

(c) Verification. Each Party shall afford to the other Party and its
representatives reasonable access during normal business hours, and upon
reasonable notice by the requesting Party, to such information reasonably
necessary to verify and audit the accuracy of the Enrollment Reports and the
Transition Reports.

Section 2.5. Excluded Business. For the avoidance of doubt, the Excluded
Business is not being sold, transferred or transitioned to United or any of its
Affiliates pursuant to this Agreement.

ARTICLE III.

COMMUNICATIONS

Section 3.1. Communication Plan. The Parties shall comply with the communication
plan (the “Communication Plan”) attached hereto as Exhibit A. The intent of the
Communication Plan is for Seller and HN Life to assist United in efforts to gain
the commitment of HN Life Employer Groups, Members and Brokers/Consultants to
the transition of the Membership to Legacy United Entities. The Communication
Plan shall require that all communication templates be approved by HN Life and
United prior to use. It shall identify specific information to be disseminated
to HN Life Employer Groups, Members and Brokers/Consultants, or any subsets
thereof, and it shall include when, to whom and by whom such information is to
be disseminated. The Communication Plan shall also include (a) a schedule of
mailing dates of letters of termination and introduction, which mailing dates
shall comply with policy language and requirements of applicable Law, and
(b) information that may be provided to HN Life Employer Groups, Members and
Brokers/Consultants regarding whom to contact and how to contact such persons
about operational issues arising in the implementation of this Agreement.

 

8



--------------------------------------------------------------------------------

Section 3.2. Notice of Transition. Consistent with Section 2.1(a), in accordance
with the Communication Plan and Transition Schedule, HN Life shall deliver to
every HN Life Employer Group and Member a notice (the “Termination Notice”) that
their HN Life Health Plan Contract will be terminated or non-renewed as soon as
permitted by applicable Law. To the extent required by applicable Law or deemed
necessary or advisable by HN Life, HN Life shall cause the Termination Notice to
be reviewed by and found acceptable to the applicable Governmental Entities
prior to mailing. HN Life shall include in the mailing containing such
Termination Notices a separate notice prepared by United which shall inform the
HN Life Employer Groups and Members of, among other things, the availability of
Legacy United Entities’ Plans and include a description of options with respect
to HN Life Health Plan Contracts and Legacy United Entities’ Plans (the “Member
Materials”). HN Life shall deliver to each Broker/Consultant, on behalf of
United, a notice prepared by United which shall inform the Brokers/Consultants
of the proposed transition and contain sufficient information to enable the
Brokers/Consultants to respond to questions from HN Life Employer Groups and
Members and effectively assist in the transition of HN Life Employer Groups and
Members to Legacy United Entities’ Plans (the “Broker/Consultant Materials”). To
the extent required by applicable Law or deemed necessary or advisable by
United, United shall cause the Member Materials and the Broker/Consultant
Materials to be reviewed by and found acceptable to the applicable Governmental
Entities prior to mailing. The Termination Notice, Member Materials and
Broker/Consultant Materials shall be substantially in the form set forth on
Exhibit B. United shall supply HN Life with sufficient copies of the Member
Materials and Broker/Consultant Materials for the mailings contemplated by this
Agreement, and shall bear sole responsibility for, and all costs and expenses
associated with, the timely printing of such materials. HN Life shall produce
sufficient copies of the Termination Notice for the mailings contemplated by
this Agreement, and shall bear sole responsibility for, and all costs and
expenses associated with, the timely printing of such materials. United hereby
covenants that any Member Materials and Broker/Consultant Materials to be
included in the mailings contemplated by this Agreement shall comply with
applicable Law. Seller and HN Life hereby covenant that any Termination Notices
to be included by Seller or HN Life in the mailings contemplated under this
Agreement shall comply with applicable Law.

Section 3.3. Mailings. HN Life shall mail promptly, and in no event later than
the dates set forth in the Communication Plan, the Termination Notice and Member
Materials to every HN Life Employer Group and Member (provided that, with
respect to Members who reside at the same address, HN Life may mail one set of
such materials to the shared address), and the Broker/Consultant Materials to
each Broker/Consultant, with HN Life and United each responsible for its pro
rata share (based on the amount of materials provided by such Party in the
relevant mailing) of the costs and expenses (other than printing costs and
expenses) associated with such initial mailings; provided, however, that
(a) United shall have no responsibility for any costs or expenses for any such
initial mailings that do not include Member Materials or Broker/Consultant
Materials, and (b) United shall solely bear responsibility for the costs and
expenses associated with any subsequent or repeat mailings made by United or at
United’s written request of Member Materials and Broker/Consultant Materials or
other materials United desires to send to HN Life Employer Groups, Members or
Broker/Consultants. HN Life, at HN

 

9



--------------------------------------------------------------------------------

Life’s sole cost and expense, shall be responsible for all non-renewal and
cancellation notifications and other requirements under applicable Law with
respect to the HN Life Health Plan Contracts, HN Life Employer Groups and the
Membership, including those notifications and other requirements required in the
event that the Legacy United Entities choose not to enroll any HN Life Employer
Group or Member upon expiration of the applicable HN Life Health Plan Contract.
United and HN Life agree to cooperate with each other with respect to the timing
and content of such non-renewal and, if requested, cancellation notifications to
the Membership in order to facilitate HN Life’s fulfillment of its legal
obligations with respect to the Membership.

ARTICLE IV.

ADDITIONAL COVENANTS

Section 4.1. Rates.

(a) United shall have sole authority for: (i) developing the rates for Legacy
United Entities’ Plans; (ii) if and to the extent required by applicable Law,
obtaining approval from the appropriate Governmental Entities for the rates and
other terms of the Legacy United Entities’ Plans and of any activities of United
related to the transition of HN Life Employer Groups and Members or otherwise in
connection with the transactions contemplated hereby; (iii) utilizing such rates
to calculate premiums according to established underwriting guidelines, as such
guidelines are applied by United in a manner consistent with United’s
application thereof to business other than the Business, for Legacy United
Entities’ Plans in compliance with applicable Law; (iv) subject to the
provisions of Sections 2.2(b), 3.1, 3.2, 3.3 and 4.5 hereof, soliciting,
marketing to, and otherwise contacting Brokers, Consultants and HN Life Employer
Groups with regard to Legacy United Entities’ Plans; and (v) negotiating the
terms of all Legacy United Entities’ Plans.

(b) Notwithstanding the foregoing, for any Members renewed on HN Life Health
Plan Contracts, whether under guaranteed renewable HN Life Health Plan Contracts
or as otherwise required by applicable Law, HN Life shall have sole authority
for determining applicable rates.

Section 4.2. Cessation of Renewals. From and after the Effective Date, with
respect to each HN Life Health Plan Contract, HN Life shall cease renewing such
contracts as soon as allowable by applicable Law, except (i) for new or renewal
contracts arising from quotations outstanding as of the Effective Date; provided
that the effective date for such new or renewal contracts is not later than
ninety (90) days after the Effective Date, or (ii) with respect to those
insurance contracts that are guaranteed renewable such that they cannot, by
their terms or under applicable Law, be terminated at such time by notice from,
or by other unilateral action initiated or taken by, HN Life (the “Renewal
Contracts”). HN Life shall determine the applicable fees or rates and term of
such required renewal, and unless otherwise agreed by the Parties, any such
required renewal by HN Life shall be renewed for a term that is limited to the
minimum requirements of such guarantees or applicable Law.

 

10



--------------------------------------------------------------------------------

Section 4.3. Termination of Operations. In connection with the transactions
contemplated by this Agreement, subject to Section 4.2, HN Life agrees to
terminate its operations with respect to the Business in the Applicable States
as soon as reasonably possible, consistent with applicable Law and in accordance
with the Transition Schedule.

Section 4.4. Brokers/Consultants.

(a) HN Life shall provide United the name and contact information for, and
introductions to, Brokers/Consultants, and shall use commercially reasonable
efforts to introduce United to such Broker/Consultants. United shall, in
United’s discretion, consider (i) appointing such Brokers/Consultants to the
extent that they are not currently appointed by the Legacy United Entities to
serve as Brokers/Consultants on behalf of one or more Legacy United Entities’
Plans and (ii) entering into contracts with such Brokers/Consultants.

(b) All commissions and other consideration payable to any broker, consultant,
producer, agent or other intermediary as a result of the sale of Legacy United
Entities’ Plans pursuant to this Agreement shall be the sole responsibility of
United. Any commissions or other consideration payable to any Broker/Consultant
or other intermediary for the sale of HN Life Health Plan Contracts shall be the
sole responsibility of Parent, Seller and HN Life. United shall send HN Life
retroactive membership information following the transfer of HN Life Employer
Groups to Legacy United Entities’ Plans (to allow HN Life to apply any
membership changes to HN Life’s systems and adjust Commissions accordingly).

Section 4.5. Regulatory Matters.

(a) United shall use commercially reasonable efforts to ensure that the Legacy
United Entities are and shall remain during the Transition Period, and their
respective employees, agents and representatives are, or shall become and remain
during the Transition Period, licensed by the Governmental Entities of all
jurisdictions in which they are required to be in order to offer, sell or enroll
HN Life Employer Groups and Members in a Legacy United Entities’ Plan. Each of
the Legacy United Entities shall bear all costs and expenses relating to its own
licensing and the licensing of its employees, agents and representatives.

(b) HN Life shall use commercially reasonable efforts to ensure that it is and
shall remain during the Transition Period, and its respective employees, agents
and representatives are, or shall become and remain during the Transition
Period, licensed by the Governmental Entities of all jurisdictions in which they
are required to be in order to Conduct and administer the Business. HN Life
shall bear all costs and expenses relating to its own licensing and the
licensing of its employees, agents and representatives.

(c) Each Party shall use its commercially reasonable efforts to secure any
regulatory approval, consent, authorization or permit of, or filings with or
notifications to, any Governmental Entity necessary for the performance of its
obligations under this Agreement. Each Party shall provide to the other Party
and their respective counsel the opportunity to review in advance and comment on
all filings referred to or necessary to effectuate the transactions contemplated
by this Agreement that are made with any Governmental Entity.

 

11



--------------------------------------------------------------------------------

Section 4.6. Additional Undertakings by Seller and HN Life with Respect to the
Business. Seller and HN Life shall or shall cause their Affiliates to:

(a) Prepare and deliver to United, in accordance with the timeframes set forth
in the Transition Schedule, underwriting reports which list, as of the effective
date of each such report, (i) Member census data (including zip code, age or
date of birth, gender and plan type (e.g., employee-only, employee and spouse,
employee-spouse-dependent)), (ii) agreed upon financial data (including
premiums, claims data and large claims reporting (by group)) and (iii) risk
scores, if any. A form of agreed upon underwriting report is attached hereto as
Schedule 4.6(a).

(b) Permit reasonable access by United to personnel and Books and Records
pertaining to the Business, including its underwriting accounts and experience
files, to assist in the transition of the Business to Legacy United Entities.
Such access shall be during normal business hours and on reasonable notice. To
the extent any Books and Records include information unrelated to the Business
or the Membership or information the disclosure of which would violate any
contractual obligations of Seller, HN Life or their Affiliates, Seller and HN
Life may, within a reasonable time period, redact such information from the
Books and Records prior to providing access to United. If it is not reasonably
practicable for Seller or HN Life to redact such information, Seller or HN Life
may, at their expense, appoint a third party acceptable to United and Seller to
review and confirm any information reasonably requested by United in connection
therewith.

(c) Conduct and administer the Business in the ordinary course of business
throughout the Transition Period consistent with past practice, taking into
account the winding up and running out of the Business as contemplated under
this Agreement. Without limiting the generality of the foregoing sentence, HN
Life and Seller shall, taking into account the winding up and running out of the
Business as contemplated under this Agreement, and as reasonably practicable
taking into consideration the modifications to Seller’s and HN Life’s business
pursuant to the Stock Purchase Agreement and Administrative Services Agreements,
use commercially reasonable effort to (i) preserve their relationships with
Governmental Entities, Brokers/Consultants, employees, HN Life Employer Groups
and Members and (ii) maintain the facilities, systems, personnel and other
resources necessary to enable them to comply with this Section 4.6(c). For the
avoidance of doubt, the obligations of Seller and HN Life to use their
commercially reasonable efforts in accordance with the preceding sentence shall
not require either of them to (A) provide any compensation (or incur any other
material cost or expense) with respect to an employee in excess of any such
employee’s normal compensation in effect from time to time or (B) make any
non-monetary change to their employment practices. Except as provided in this
Agreement, HN Life shall not terminate existing contracts with self-funded HN
Life Employer Groups, if any, following the Effective Date without the prior
consent of United, which shall not be unreasonably withheld, delayed or
conditioned.

Section 4.7. Sales or Use Taxes. Each Party shall pay any and all federal, state
or local sales or use taxes, or other governmental assessments, if any, for
which such Party is legally obligated as the result of the consummation of the
transactions contemplated by this Agreement. Each Party shall timely prepare and
timely file all returns and reports in respect of such taxes or assessments and
cause the taxes or assessments to be timely remitted to the appropriate
Governmental Authorities.

 

12



--------------------------------------------------------------------------------

Section 4.8. Guarantees.

(a) Parent hereby guarantees the full, complete and timely performance by Seller
and HN Life of each and every obligation of Seller and HN Life under this
Agreement. If either Seller or HN Life defaults in the performance of any such
obligations, then Parent will perform or cause to be performed such obligation
immediately upon notice from United specifying the default. United may proceed
to enforce its rights against Parent from time to time prior to,
contemporaneously with, or after any enforcement against Seller or HN Life or
without any enforcement against Seller or HN Life. The guarantee set forth in
this Section shall be deemed a continuing guarantee and shall remain in full
force and effect until the satisfaction in full or all obligations of Seller and
HN Life under this Agreement.

(b) UHG hereby guarantees the full, complete and timely performance by United of
each and every obligation of United under this Agreement. If United defaults in
the performance of any such obligations, then UHG will perform or cause to be
performed such obligation immediately upon notice from Seller specifying the
default. Seller may proceed to enforce its rights against UHG from time to time
prior to, contemporaneously with, or after any enforcement against United or
without any enforcement against United. The guarantee set forth in this Section
shall be deemed a continuing guarantee and shall remain in full force and effect
until the satisfaction in full or all obligations of United under this
Agreement.

ARTICLE V.

CONFIDENTIALITY AND PRIVACY

Section 5.1. Use of Confidential Information. The Parties acknowledge that each
Party will have access to confidential and proprietary information concerning
the other Parties and their respective businesses, which information is not
readily available to the public, and acknowledge that the Parties have taken,
and will continue to take, reasonable actions to ensure such information is not
made available to the public. The Parties further agree that neither they nor
their Representatives will at any time (during the term hereof or thereafter)
disclose to any Person (except the Parties and their respective Affiliates, and
the officers, directors, employees, agents, consultants and advisors (each a
“Representative”) of each Party and their respective Affiliates, in each case,
who reasonably require such information in order to perform their duties in
connection with the services provided hereunder), directly or indirectly, or
make any use of, for any purpose other than those contemplated by the Stock
Purchase Agreement, the Administrative Services Agreements or this Agreement,
any confidential information or trade secrets relating to the Business or the
business affairs of the Parties.

Section 5.2. Disclosure. Subject to the terms and conditions set forth herein, a
Party may disclose confidential information in the following circumstances (or
as otherwise provided by this Agreement):

(a) if the confidential information is or becomes generally publicly known and
available, through no act or omission by such Party or on its behalf or by any
of its Representatives;

 

13



--------------------------------------------------------------------------------

(b) in response to a court order or formal discovery request after notice to the
other Parties is given and after providing such other Parties an opportunity to
intervene in or object to such order or request, if permitted by Law; provided,
however, that such disclosure shall be limited only to the extent that is
required by such court order or formal disclosure request;

(c) if a proper request is made by any Governmental Entity, including pursuant
to any market conduct, financial or other Governmental Entity examinations,
after notice to the other Parties is given and after providing such other
Parties an opportunity to object to such request, if permitted by Law; provided,
however, that such disclosure shall be limited only to the extent that is
required by such Governmental Entity;

(d) at the proper request of United; provided, however, that such disclosure
shall be limited only to the extent that is reasonably necessary to satisfy such
a request;

(e) as disclosed in any discussions with auditors, actuaries or outside counsel;
or

(f) as otherwise required by applicable Law.

Section 5.3. Privacy Requirements. Each Party shall, and shall cause its
Affiliates to, comply in all material respects with all applicable
confidentiality and security obligations in connection with the collection, use,
disclosure, maintenance and transmission of personal, private, health or
financial information about individual insureds, enrolled beneficiaries or loss
payment recipients (collectively “Nonpublic Personal Information”), that arise
under those Laws applicable to such Party which are currently in place or which
may become effective during the term of this Agreement, including the
Gramm-Leach-Bliley Act and the Standards for Privacy of Individually
Identifiable Health Information and all other privacy or security regulations
promulgated by the U.S. Department of Health and Human Services pursuant to the
Health Insurance Portability and Accountability Act of 1996.

ARTICLE VI.

COOPERATION

Each Party hereto shall cooperate fully with the other in all reasonable
respects in order to accomplish the objectives of this Agreement, including
making available its respective officers and employees for interviews and
meetings with Governmental Entities and furnishing any additional assistance,
information and documents as may be reasonably requested by a Party from time to
time. If, at any time after the Effective Date, any further action is necessary
or desirable to effectuate the purposes of this Agreement, each Party, as the
case may be, shall execute and deliver or cause to be executed and delivered
such instruments and other documents as shall be mutually agreed upon and shall
take or cause to be taken all such further lawful and necessary action as
mutually agreed upon including amending this Agreement, executing additional
ancillary, delegation or other agreements, or taking such steps and measures as
reasonably required, advisable or necessary pursuant to applicable Law or
applicable accreditation or certification organizations.

 

14



--------------------------------------------------------------------------------

ARTICLE VII.

INDEMNIFICATION

The Parties acknowledge and agree that the indemnification provisions of
Article VII of the Stock Purchase Agreement shall apply to this Agreement.

ARTICLE VIII.

MISCELLANEOUS

Section 8.1. Amendment and Modification. This Agreement may be amended, modified
or supplemented, only by a written agreement signed by each of the Parties. No
course of dealing between or among any of the Parties hereto shall be deemed
effective to modify or amend any part of this Agreement or any rights or
obligations of any Party under or by reason of this Agreement.

Section 8.2. Waiver of Compliance; Consents. Any failure of United, on the one
hand, or Parent, Seller or HN Life, on the other hand, to comply with any
obligation, covenant, agreement or condition herein may be waived by United or
Parent, or Seller, respectively, only by a written instrument signed by the
party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any Party, such consent shall be given in writing in a manner consistent with
the requirements for a waiver of compliance as set forth in this Section 8.2.

Section 8.3. Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person, by telecopier (with a confirmed receipt thereof) or registered or
certified mail (postage prepaid, return receipt requested), and on the next
Business Day when sent by overnight courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

 

  (a) to Seller and HN Life at:

Health Net, Inc. 21650 Oxnard Street

Woodland Hills, CA 91367

Attention: Linda V. Tiano, Senior Vice President,

General Counsel and Secretary

Facsimile: 818.676.7503

 

15



--------------------------------------------------------------------------------

with a copy to:    Latham & Watkins LLP    355 South Grand Avenue    Los
Angeles, CA 90071-1560    Attention: James Beaubien, Esq.   
                  Julian Kleindorfer, Esq.    Facsimile: 213.891.8763

 

  (b) to United:

 

  

UnitedHealthcare, Inc.

5901 Lincoln Drive

Edina, MN 55426-1611

Attention: General Counsel

and

Attention: President and Chief Financial Officer

Facsimile: 952.992.5250

and   

UnitedHealth Group Incorporated

9900 Bren Road East

Minnetonka, MN 55343

Attention: General Counsel

Facsimile: 952.936.0044

Attention: Vice President, Corporate

Development

Facsimile: 952.936.3007

and    Oxford Health Plans, LLC    One Penn Plaza    New York, NY 10019   
Facsimile: (203) 459-7171    Attention: Northeast Region Chief Executive Officer
with a copy to:   

Dorsey & Whitney LLP

Suite 1500

50 South Sixth Street

Minneapolis, MN 55402

Attention: Neal N. Peterson, Esq.

Facsimile: (612) 340-2868

Section 8.4. Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either of the
Parties without the prior written consent of the other Party; provided, however,
that United shall have the right, without the consent of Parent or Seller, to
assign all of its rights, duties and obligations under this Agreement (a) to any
Subsidiary of United or (b) in connection with the sale of all or substantially
all of the capital stock or assets of United. For the avoidance of doubt, no
such assignment shall relieve Parent or UHG of its obligations under
Section 4.8.

 

16



--------------------------------------------------------------------------------

Section 8.5. Change in Status. Seller or HN Life shall notify United promptly
(a) following public announcement of entry by either such Person into any
agreement that would result in (i) a majority of the capital stock of Seller or
HN Life no longer being owned or controlled, directly or indirectly, by Parent
(or its successor), or (ii) the sale or transfer of assets by Seller or HN Life,
such that Seller or HN Life would be unable to perform their obligations under
this Agreement, to a Person other than an Affiliate of Seller or HN Life, and
(b) following the adoption of any plan to liquidate, merge or dissolve any of
such entities. At least thirty (30) days prior to the closing of any sale,
transfer or merger contemplated by the preceding sentence, at Parent’s election,
either (A) the successor or survivor of the transaction shall reaffirm its
obligations under this Agreement in writing to Buyer or (B) Parent shall certify
to Buyer that it will fulfill, or caused to be fulfilled, the obligations of HN
Life or Seller (as applicable) under this Agreement.

Section 8.6. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the internal
laws of the state of New York applicable to agreements made and to be performed
entirely within such state, without regard to the choice of law principles
thereof. Each of the Parties hereby irrevocably and unconditionally consents to
submit to the sole and exclusive jurisdiction of the courts of the State of New
York sitting in the Borough of Manhattan, the City of New York, and of the
United States District Court for the Southern District of New York (the “Chosen
Courts”) for any litigation arising out of or relating to this Agreement, or the
negotiation, validity or performance of this Agreement, or the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Chosen Courts and agrees not to plead or claim in any Chosen
Court that such litigation brought therein has been brought in any inconvenient
forum. The Parties waive the right to trial by jury with respect to any claims
hereunder. The Parties further irrevocably consent to the service of process out
of the Chosen Courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Parties at
their addresses referred to in Section 8.3 hereof.

Section 8.7. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by electronic mail with a pdf scanned
attachment) in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

Section 8.8. Interpretation. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not in any way affect the meaning or interpretation of
this Agreement. The Parties are sophisticated, represented by counsel and
jointly have participated in the negotiation and drafting of this Agreement and
there shall be no presumption or burden of proof favoring or disfavoring any
party by virtue of the authorship of any provision of this Agreement.

 

17



--------------------------------------------------------------------------------

Section 8.9. Specific Performance. The Parties agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not to be
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the Chosen Courts, this being in
addition to any other remedy to which they are entitled at Law in equity.

Section 8.10. Entire Agreement; Further Assurance. This Agreement, the Stock
Purchase Agreement (including the agreements, schedules, exhibits, documents or
instruments referred to therein) and the other Transaction Documents embody the
entire agreement and understanding of the Parties in respect of the subject
matter hereof and thereof and supersede all prior agreements and understandings,
both written and oral, among the parties, or between any of them, with respect
to the subject matter hereof and thereof. The Parties agree that, on and after
the Effective Date, they shall execute any documents, instruments or conveyances
of any kind which may be reasonably necessary to carry out any of the provisions
hereof.

Section 8.11. No Third Party Beneficiaries. This Agreement is not intended to,
and does not, create any rights or benefits of any party other than the Parties.

Section 8.12. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated hereby to be unreasonable.

Section 8.13. Construction. Unless the context of this Agreement otherwise
requires: (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (iv) the terms “Article” or
“Section” refer to the specified Article or Section of this Agreement; (v) the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”; (vi) the term “including” means “including
without limitation”; (vii) the term “foreign” is used with respect to the United
States; and (viii) unless the context otherwise requires, an accounting term not
otherwise defined in this Agreement has the meaning assigned thereto in
accordance with GAAP, consistently applied in accordance with the historical
practices of Parent, Seller and HN Life, as the case may be, insofar as such
practices are in accordance with GAAP. Whenever this Agreement refers to a
number of days, such number shall refer to calendar days unless Business Days
are specified.

Section 8.14. Duration. This Agreement shall commence as of the Effective Date
and shall continue in effect until the termination date of the final HN Life
Health Plan Contract and Renewal Contract, on which date it shall automatically
terminate.

Section 8.15. Survival. Articles V, VI, VII and VIII (other than Section 8.5)
shall survive the termination of this Agreement.

[Signature Pages follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers, as of the Effective Date.

 

UNITEDHEALTH GROUP INCORPORATED By:   /s/ G. Mike Mikan Name:   G. Mike Mikan
Title:  

Executive Vice President

and Chief Financial Officer

UNITED HEALTHCARE INSURANCE COMPANY By:   /s/ G. Mike Mikan Name:   G. Mike
Mikan Title:  

Executive Vice President

and Chief Financial Officer

OXFORD HEALTH PLANS, LLC By:   /s/ Jeffrey D. Alter Name:   Jeffrey D. Alter
Title:   Chairman and Chief Executive Officer OXFORD HEALTH INSURANCE, INC. By:
  /s/ Jeffrey D. Alter Name:   Jeffrey D. Alter Title:   Chairman and Chief
Executive Officer

Signature Page to Business Transition Agreement



--------------------------------------------------------------------------------

HEALTH NET, INC. By:   /s/ Jay M. Gellert Name:   Jay M. Gellert Title:  
President and Chief Executive Officer

Signature Page to Business Transition Agreement



--------------------------------------------------------------------------------

HEALTH NET OF THE NORTHEAST, INC. By:   /s/ Paul Lambdin Name:   Paul Lambdin
Title:   President

Signature Page to Business Transition Agreement



--------------------------------------------------------------------------------

HEALTH NET LIFE INSURANCE COMPANY By:   /s/ Steven J. Sell Name:   Steven J.
Sell Title:   President

 

Signature Page to Business Transition Agreement